Citation Nr: 0625137	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  01-03 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for dependency and indemnity compensation 
(DIC) purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to July 
1948.  The veteran expired in December 1997, and the 
appellant is seeking recognition as his surviving spouse for 
DIC purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appellant 
subsequently requested that her claim be transferred to the 
Houston, Texas, RO.

The appellant testified before the undersigned Acting 
Veterans Law Judge in March 2003, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7102(b) (West Supp. 2005) and who participated in this 
decision.  A transcript of that proceeding has been 
associated with the claims folder.

Pursuant to a July 2006 motion and the Board's granting 
thereof in July 2006, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West Supp. 2005) and 
38 C.F.R. § 20.900(c) (2005).

An additional claimant (L.D.) also filed a claim for 
recognition as a surviving spouse for DIC benefit purposes in 
October 1998.  This is a contested claim.  Under 38 C.F.R. 
§ 19.100 (2005), all interested parties will be specifically 
notified of the action taken by the agency of original 
jurisdiction (AOJ) in a simultaneously contested claim.  The 
Board notes that an administrative decision of the Houston 
RO, dated in May 2006, granted L.D.'s request to be 
recognized as the veteran's common law widow.  This decision 
is not binding upon the Board; however, it has been taken 
into consideration regarding the adjudication of this claim.


FINDINGS OF FACT

1.  Common law marriage is recognized as valid under the laws 
of the Commonwealth of Pennsylvania, prior to September 17, 
2003.

2.  The veteran died in December 1997, and at the time of his 
death, he was not legally married to the appellant and the 
preponderance of the evidence is against a finding that a 
common law marriage existed between the veteran and the 
appellant.


CONCLUSION OF LAW

The criteria for entitlement to VA death pension benefits for 
a surviving spouse have not been met.  38 U.S.C.A. §§ 103, 
5124 (West Supp. 2005); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 
3.53, 3.54, 3.204, 3.205 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to: service 
medical records dated February 1945 through July 1948; prior 
rating decisions; the appellant's contentions; L.D.'s 
contentions, statements from the Board of Pensions and 
Retirement Municipal Pension Fund of the City of 
Philadelphia; the veteran's death certificate; evidence from 
the Social Security Administration; credit card statements; a 
real estate property tax bill; affidavits; and lay 
statements.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the appellant or on her behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, with respect to the appellant's claim.

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Pertinent Law and Regulations

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death; and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the veteran lived 
with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  See 38 C.F.R. §§ 3.50(b), 3.53 (2005).  A 
surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation under the appropriate 
circumstances.  See 38 C.F.R. § 3.54 (2005).

VA defines a "marriage" as a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the laws of the place where the parties resided when the 
right to benefits accrued.  See 38 U.S.C.A. § 103(c) (West 
Supp. 2005); 38 C.F.R. § 3.1(j) (2005).  According to Black's 
Law Dictionary, a "common law marriage" is defined as a 
marriage not solemnized in the ordinary way (i.e. non-
ceremonial) but created by an agreement to marry, followed by 
cohabitation.  Such a marriage requires a positive mutual 
agreement, permanent and exclusive of all others, to enter 
into a marriage relationship, cohabitation sufficient to 
warrant fulfillment of necessary relationship of man and 
wife, and an assumption of marital duties and obligations.  
Id. at 144-45 (5th abridged ed. 1983).

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, 
birth of a child, or death of a dependent, provided that the 
statement contains: the date (month and year) and place of 
the event; and the full name and relationship of the other 
person to the claimant.  See 38 U.S.C.A. § 5124(a), (b) (West 
Supp. 2005); 38 C.F.R. § 3.204(a)(1) (2005).  VA shall 
require corroborating evidence to verify a marriage where: 
the claimant does not reside within a state; the claimant's 
statement on its face raises a question of its validity; the 
claimant's statement conflicts with other evidence of record; 
or, there is a reasonable indication, in the claimant's 
statement or otherwise, of fraud or misrepresentation of the 
relationship in question.  See 38 U.S.C.A. § 5124(c) (West 
Supp. 2005); 38 C.F.R. § 3.204(a)(2) (2005).  Failure to 
furnish the higher class of evidence, however, does not 
preclude the acceptance of a lower class if the evidence 
furnished is sufficient to prove the point involved.  See 38 
C.F.R. § 3.204(b) (2005).

Marriage is established by one of the following types of 
evidence (in the order of preference):

1)  Copy or abstract of the public record of marriage, or a 
copy of the church record of marriage, containing sufficient 
data to identify the parties, the date and place of marriage, 
and the number of prior marriages if shown on the official 
record; 2)  Official report from service department as to 
marriage which occurred while the veteran was in service; 3)  
The affidavit of the clergyman or magistrate who officiated; 
4)  The original certificate of marriage, if the VA is 
satisfied that it is genuine and free from alteration; 5)  
The affidavits or certified statements of two or more 
eyewitnesses to the ceremony; 6)  In jurisdictions where 
marriages other than by ceremony are recognized, the 
affidavits or certified statements of one or both of the 
parties to the marriage, if living, setting forth all of the 
facts and circumstances concerning the alleged marriage, such 
as the agreement between the parties at the beginning of 
their cohabitation, the period of cohabitation, places and 
dates of residences, and whether children were born as the 
result of the relationship.  This evidence should be 
supplemented by affidavits or certified statements from two 
or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as married, and whether they were generally 
accepted as such in the communities in which they lived; or, 
7)  Any other secondary evidence which reasonably supports a 
belief by the adjudicating activity that a valid marriage 
actually occurred.  See 38 C.F.R. § 3.205(a) (2005).

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a) together 
with the claimant's certified statement concerning the date, 
place and circumstances of dissolution of any prior marriage 
may be accepted as establishing a valid marriage, provided 
that such facts, if they were to be corroborated by record 
evidence, would warrant acceptance of the marriage as valid.  
Where necessary to a determination because of conflicting 
information or protest by a party having an interest therein, 
proof of termination of a prior marriage will be shown by 
proof of death, or a certified copy or a certified abstract 
of final decree of divorce or annulment specifically reciting 
the effects of the decree.  See 38 C.F.R. § 3.206(b) (2005).

The validity of a divorce decree regular on its face will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question, 
where the issue is the validity of marriage to a veteran 
following a divorce, the matter of recognition of the divorce 
by VA (including any question of bona fide domicile) will be 
determined according to the laws of the jurisdictions 
specified in § 3.1(j).  See 38 C.F.R. § 3.206(b) (2005).

The governing laws of the Commonwealth of Pennsylvania 
establish that a common law marriage will be considered valid 
if said marriage was entered into prior to September 17, 
2003.  As of that date, the Commonwealth Court of 
Pennsylvania ruled that it would no longer recognize common-
law marriages in Pennsylvania in PNC Bank Corp. v. Workers 
Comp. Bd. (Stamos) (860 CD 2002).

In order for a Pennsylvania common law marriage to be valid, 
there must be a verbal exchange between the couple expressing 
intent and agreement to be married.  The couple must live 
together for a significant amount of time.  The word 
significant is not defined in any statute, but is generally 
interpreted as sufficient time to reasonably establish the 
intent of the couple to be married.  The couple must hold 
themselves out as married.  This can include use of the same 
last name, referring to each other as husband and wife, 
maintaining a joint checking account, signing the lease as 
"Mr. and Mrs.", and filing a joint income tax return.  The 
couple must have the capacity to be married.  This means they 
must have the legal and mental capacity to be married and not 
be already married to someone else.  The couple must intend 
(consent) to be married.  Intent is usually judged by the 
couple's conduct.  The couple must have a reputation in the 
community as being married.  The key requirement is 
cohabitation while holding themselves out as being married. 
Mere cohabitation without holding themselves out as a married 
couple does not constitute marriage.  

Analysis

The veteran served in the United States Navy from February 
1945 to July 1948.  He was awarded a non-service connected 
disability pension as a single veteran in October 1989, which 
he received until his death in December 1997.  A contested 
claim exists for death pension benefits which would be 
payable to his surviving spouse.

The appellant contends that she is the veteran's surviving 
common law widow, and is thus entitled to the veteran's death 
pension benefits.  During the course of this appeal, another 
woman, L.D., also filed a claim for the veteran's death 
pension benefits as his common law widow.  The appellant 
contends that she maintained a relationship with the veteran 
from 1962 until his death in 1997, though there was not 
continuous cohabitation.  A notarized statement dated in 
November 1977 was submitted where the appellant and the 
veteran claimed to have lived together and held themselves 
out to be husband and wife since June 1962.

The appellant also submitted lay statements from her friends 
and family members that claim a marital relationship existed 
between the appellant and the veteran from 1955 until 1982, 
when they separated due to the veteran's alleged behavior.

A report of contact with the veteran's sister (D.D.), dated 
in January 2002, indicated that the veteran was married to 
L.D. for a period of 20 years.  It was also noted (and 
corroborated by both the appellant and L.D.) that the veteran 
resided with his sister for the 10 years prior to his death 
in 1997.

A notice from the Social Security Administration (SSA) dated 
in March 2002 indicates that the appellant applied for 
benefits in May 1996.  The evidence upon which the SSA 
determination, that the appellant was the veteran's common 
law wife, was made included real estate documents in which 
the veteran listed the appellant as his wife.  However, the 
Board notes that on the VA Form 21-526 Application for 
Compensation or Pension in November 1983, the veteran 
indicated he was married to L.D. since 1953.

In August 2002, the City of Philadelphia Municipal Pension 
Fund Board issued a letter to L.D. granting survivor's 
benefits to her, not the appellant.  Additionally, the 
veteran's death certificate and obituary indicated that L.D. 
was his surviving spouse.  L.D. has also submitted evidence, 
such as the obituary distributed at the veteran's funeral 
identifying her as his wife, to substantiate her claim that 
she is the surviving spouse of the veteran.  

The evidence submitted in this case is extremely convoluted.  
It appears that the veteran held himself out to be married to 
both the appellant and L.D. and the evidence of record 
supports both women's claims.  This case turns on the fact 
that the veteran entered into a common law marriage with L.D. 
in 1950.  Though the veteran may have intended to enter into 
a common law marriage with the appellant, he was not legally 
able to do so without a legal divorce, according to the laws 
of Pennsylvania.  The Board also notes that neither the 
appellant nor L.D. maintained continuous cohabitation with 
the veteran during the 10 years prior to his death.  L.D. has 
stated that the veteran went to live with his sister, D.D., 
due to the health care available to him in Virginia.  The 
appellant stated that she did not know that the veteran was 
sick, nor was she aware of when he expired, until after the 
fact.

Based upon statements submitted by L.D., family members and 
additional evidence of record, the Board finds that the 
veteran entered into a common law marriage with L.D. in 1950.  
Though the Board sympathizes with the appellant's claim, and 
notes that the veteran did proclaim himself to be her husband 
and attempted to hold himself out to be such, he was legally 
not able to do so.  There is no documentation of record to 
show that there was a termination of the relationship between 
the veteran and L.D., such that would allow him to enter into 
a common law marriage with the appellant.  Pennsylvania law 
dictates that, while a binding legal document was not 
necessary to establish a common law marriage prior to 
September 17, 2003, a legal proceeding is required to 
terminate such a relationship.  Thus, the Board finds that 
the appellant has not met the criteria for entitlement to VA 
death pension benefits as a surviving spouse.

Based on the above analysis, the Board finds that the 
preponderance of the evidence is against a finding that the 
appellant was the veteran's surviving spouse for VA purposes.  
The Board finds the lay statements supporting the alleged 
common law marriage between the veteran and the appellant are 
not credible.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect 
the credibility of testimony.)  Therefore, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

A letter dated in August 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 
2005); 38 C.F.R. § 3.159(b)(1) (2005); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although this letter 
was not sent prior to initial adjudication of the appellant's 
claim, this was not prejudicial to her, since she was 
subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the appellant in October 2005.  
The appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The August 2004 letter told her to provide any 
relevant evidence in her possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The veteran's service medical records, prior rating 
decisions, evidence from the Social Security Administration, 
property tax bills, affidavits, and lay statements were 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. §3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d) (West Supp. 2005); 38 C.F.R. 
§3.159(c)(4) (2005).  As the current claim does not touch on 
a medical matter or require a competent medical opinion, 
there is no need for development of any type of medical 
evidence.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006). 


ORDER


Entitlement to recognition of the appellant as the veteran's 
surviving spouse for dependency and indemnity compensation 
(DIC) purposes is denied.




____________________________________________
MICHAEL S. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


